Citation Nr: 1543529	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 2000, for service connection for posttraumatic stress disorder (PTSD), an effective date prior to May 13, 2002, for a 30 percent rating for PTSD, and an effective date prior to May 11, 2005, for a 50 percent rating for PTSD based on clear and unmistakable error (CUE).

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a left leg infection. 


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971, with confirmed service in the Republic of Vietnam.  His awards and decorations include the Combat Infantry Badge and the Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2014 rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2015.  A transcript of that hearing is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The record reflects that the Veteran filed a timely notice of disagreement with the effective date assigned for a total rating based on unemployability in an August 2015 decision.  The record also reflects that the RO has responded to the notice of disagreement and that the matter is still being addressed by the RO.  Therefore, no action by the Board in response to the notice of disagreement is indicated at this time.

In November 2013, the Veteran's representative requested that the claim of entitlement to service connection for infertility and impotence be reopened.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral foot disability and left leg infection are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran alleges earlier effective dates for service connection for PTSD, a 30 percent rating for PTSD and a 50 percent rating for PTSD are warranted because VA should have inferred a claim for service connection for PTSD shortly after his discharge from service based on medical evidence then of record.


CONCLUSION OF LAW

The Veteran has not alleged a valid claim of CUE for an effective date prior to October 5, 2000, for service connection for PTSD, an evaluation of 30 percent prior to May 13, 2002, for PTSD or an evaluation of 50 percent prior to May 11, 2005, for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The duties to notify and assist are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

Legal Criteria

Generally, a rating decision becomes final if a timely notice of disagreement is not received and new and material evidence is not received within the appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156.  However, where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE must be plead with sufficient particularity.  A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

With respect to the third prong of the test, the Board notes that the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Berger v. Brown, 10 Vet. App. 166, 170 (1997); see also Brewer v. West, 11 Vet. App. 228, 234 (1998) (finding that for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).
 
Analysis

As a threshold matter, the Board finds that the Veteran has not advanced arguments of requisite specificity to constitute a valid assertion of CUE.

The Veteran believes the grant of service connection for PTSD should date back to his separation from service because the issue of entitlement to service connection for PTSD was reasonably raised by his service treatment records and VA should have developed the claim for benefits.  The Veteran's representative further contends that VA failed to adjudicate a claim that was reasonably raised by the record through mental health treatment records in 1988 and 1993.

A claim for an earlier effective date on the basis of CUE was previously denied by the Board in November 2013.  The Board found that a February 2001 rating decision did not commit CUE when establishing service connection for PTSD with an effective date of October 5, 2000, rather than dating back to December 1971, based on the Veteran's representative's contentions that service treatment records indicated the Veteran was treated for psychiatric symptoms in service that should have been liberally interpreted to have been part of a December 1971 claim for service connection for wounds related to injuries sustained in the Republic of Vietnam.  The Veteran filed a motion for reconsideration of the decision in November 2013, which was denied by the Board in December 2013.  

In January 2014, the Veteran filed another claim of entitlement to an effective date prior to October 5, 2000, for the award of service connection for PTSD, with a notation that the letter was not in disagreement with the November 2013 Board decision.  The Veteran again claimed that he is entitled to an effective date prior to October 5, 2000, for the grant of service connection for his PTSD because treatment records preceding that date demonstrate the Veteran was treated for psychiatric symptoms and that VA should have reasonably inferred a claim for service connection for a psychiatric disability due to the Veteran's medical records in service and shortly thereafter.

The Board will not readjudicate matters that were already denied in the November 2013 decision.  The Board is sympathetic to the Veteran's claim.  He is a combat Veteran who was not even aware of what PTSD was when he was discharged from service.  However, all of the arguments presented in support of the CUE claim relate to how VA interpreted the evidence and VA's failure to properly assist the Veteran.  These are not valid allegations of CUE.  Moreover, none of the contentions appear to even relate to the effective dates assigned for the 30 percent and 50 percent ratings for PTSD.  Therefore, this appeal must be dismissed.





ORDER

As the Veteran has not raised a valid claim of CUE, the appeal for an effective date prior to October 5, 2000, for service connection for PTSD, an evaluation of 30 percent prior to May 13, 2002, for PTSD and an evaluation of 50 percent prior to May 11, 2005, is dismissed.


REMAND

Review of the record indicates that further development is required before the remaining claims on appeal can be adjudicated.  

As discussed below, the Board finds that the Veteran's claims of entitlement to service connection for a bilateral foot disorder and left leg infection must be remanded for VA examinations.  The Board notes that VA must provide a medical examination when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Bilateral Foot Disability

The Veteran contends that his bilateral foot disorder was incurred in active service.  

A February 2003 VA treatment notes that the Veteran reported numbness in his feet and was assessed with plantar hyperkeratosis and onychomycosis.

In connection with December 2003 VA treatment, the Veteran reported painful calluses on both of his feet "ever since serving in Vietnam."  He was assessed with plantar tylomas with difficulty walking and onychomycosis on each nail, with no evidence of sensory or circulation impairment, foot deformity, or ulceration.  

A June 2005 VA scars examination report notes that the Veteran had abnormal weightbearing on the feet, with calluses at the base of the first and fifth metatarsals.  The examiner opined that the Veteran's foot pain and bilateral calluses were not related to his superficial shell-fragment wounds and scars.

The Veteran submitted numerous buddy statements indicating that that they observed him having difficulty walking due to leg and foot problems after he returned from active service.

In an October 2006 VA scars examination, the Veteran reported bilateral foot pain, fatigue in the left leg, and that he wears out left shoes at the heel and lateral surface of the forefoot quickly because of his gait.

A July 2011 private hospitalization record shows he was diagnosed with chronic foot pain with large corns at the metatarsal pressure sights and plantar weightbearing surfaces, and prominent onychomycosis of the toenails and keratotic areas "persisting since Vietnam." 

In October 2013, the Veteran stated that his bilateral foot pain was related to shell fragment wounds and that he had bilateral foot pain even while he was working from 1975 to 2009.

In a March 2012 examination for Social Security Administration (SSA) benefits, the Veteran reported that he compensated in the way he ambulated due to left leg shrapnel wounds, which caused bilateral foot pain.

In light of the diagnoses of a bilateral foot disorders, competent statements of bilateral foot pain since service, an indication that foot pain was related to abnormal weightbearing, and the fact that the Veteran has not been provided an adequate VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral foot disorder.  

Left Leg Infection

The Veteran contends that he has a recurring left leg infection that is related to active service, to include as a residual from shrapnel embedded in his left leg.

A May 2004 VA treatment record indicates the Veteran had a mild macular rash on the upper legs.

In connection with a June 2005 VA scars examination, an X-ray study revealed multiple metal fragments within the musculature anteriorly and posteriorly to the left femur.

According to an August 2010 private hospital record, the Veteran reported redness on the anterior left leg at the shin that progressed with some pain, fever, sweats, and chills.  The treatment note indicates that the Veteran's wife reported that scratching his leg may have induced cellulitis.  He was found to have significant erythema to the anterior left leg with no open wounds or drainage and assessed with cellulitis of sudden onset that seemed to be consistent with infection. 

In a June 2011 private hospitalization record, shows the Veteran received treatment for left lower leg cellulitis with pain, inflammation, and mild lateral compartment tenderness that improved with intravenous antibiotics and leg elevation.  A July 2011 treatment record notes a history of shrapnel injury of the left lower leg with residual scarring.

In light of the Veteran's diagnoses of a left leg infection, private treatment records indicating a left leg infection may be related to shrapnel injury, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left leg infection.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from May 2013 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from May 2013 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each foot disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all left leg infections present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all left leg infections that have been present during the period of the claim.  With respect to each disorder manifested by infection of the left leg, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by his service-connected shell fragment wound residuals.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


